PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
AMARASINGHE, Suwin Indula
Application No. 16/643,485
Filed: 28 Feb 2020
For: Vehicle Temperature Management Apparatus

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the request for a corrected patent application publication under 
37 CFR 1.221(b), received on July 31, 2020, for the above-identified application.

The request is granted

Applicant requests that the application be republished because the patent application publication contains errors in the priority information.

37 CFR 1.221 (b) is applicable “only when the Office makes a material mistake which is apparent from Office records…. Any request for a corrected publication or revised patent application publication other than provided as provided in paragraph (a) of this section must be filed within two months from the date of the patent application publication.  This period is not extendable.”  A material mistake must affect the public’s ability to appreciate the technical disclosure of the patent application publication, to determine the scope of the patent application publication, or to determine the scope of the provisional rights that an applicant may seek to enforce upon issuance of a patent. ---1

The instant request identifies material Office mistakes in the priority information.  

The corrected patent application publication will be published in due course, unless the patent issues before the application is republished.


Inquiries relating to this matter may be directed to the undersigned at (571) 272-6692.  Inquiries concerning publication, should be directed to the Office of Data Management, Office of Publications, at (571) 272-4200.

/Christopher Bottorff/

Christopher Bottorff
Petitions Examiner
Office of Petitions




    
        
            
    

    
        11Changes to Implement Eighteen-Month Publication of Patent Applications, 65 FR 57023, 57038 (Sept. 20, 2000), 1239, Off. Gaz. Pat. Office Notices 63, 75 (Oct. 10, 2000) (final rule).